Citation Nr: 1624159	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  05-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for porphyria cutanea tarda with pyoderma prior to December 18, 2009 and entitlement to an initial rating in excess of 60 percent from December 18, 2009.

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, right upper extremity.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to May 30, 2013, and entitlement to an initial rating in excess of 20 percent from May 30, 2013.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to May 30, 2013, and entitlement to an initial rating in excess of 20 percent from May 30, 2013.  

7.  Entitlement to service connection for tinnitus, to include as secondary to service-connected disabilities.  

8.  Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for psychiatric disability, other than PTSD.

11.  Entitlement to service connection for irritable bowel syndrome, to include as secondary to psychiatric disability.  

12.  Entitlement to service connection for sleep disability, to include as secondary to psychiatric disability.

13.  Entitlement to an effective date earlier than April 22, 2014 for the award of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

14.  Entitlement to service connection for left hip fracture, to include as secondary to service-connected peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Concerning the claims for service connection for psychiatric disability, irritable bowel syndrome, vertigo, tinnitus, and sleep disability, an August 2004 rating decision denied the claims for service connection.  A December 2007 Board decision denied the claims for service connection for psychiatric disability, irritable bowel syndrome and sleep disorder while remanding the claims for service connection for vertigo, tinnitus, and sleep disability.  The Veteran appealed the December 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court) and the Court vacated the decision and remanded the claims to the Board for further development.  In October 2008, the Board remanded the claims for service connection for psychiatric disability, irritable bowel syndrome, and sleep disorder for additional development.  In a September 2009 Board decision, the claims for service connection for tinnitus, vertigo, PTSD, irritable bowel syndrome, and sleep disability were denied.  The Veteran appealed that decision to the Court.  In April 2010, the Court vacated the Board's September 2009 decision.  In an April 2011 decision, the Board denied the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  In addition, the Board remanded the issues for entitlement to an initial compensable rating for porphyria cutanea tarda, entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for vertigo, entitlement to service connection for psychiatric disability, to include PTSD, entitlement to service connection for irritable bowel syndrome, to include as secondary to psychiatric disability, and entitlement to service connection for sleep disability, to include as secondary to psychiatric disability.  The issues have now been returned to the Board.  

Concerning the claims for increased ratings for peripheral neuropathy and diabetes mellitus, a November 2012 rating decision granted service connection for peripheral neuropathy, left lower extremity, and assigned a 10 percent rating effective November 8, 2011, and granted service connection for peripheral neuropathy, right lower extremity, and assigned a 10 percent rating effective November 8, 2011.  The decision also granted service connection for pyoderma with a 0 percent rating effective November 8, 2011.  The rating decision continued the 20 percent rating for diabetes mellitus.  An October 2013 rating decision granted service connection for peripheral neuropathy, left upper extremity and assigned an initial 20 percent rating effective December 17, 2012.  The rating decision also granted service connection for peripheral neuropathy, right upper extremity and assigned an initial 20 percent rating effective December 17, 2012.  The November 2012 and October 2013 rating decisions concerning the assigned ratings for peripheral neuropathy and diabetes mellitus were appealed to the Board.  

A March 2014 rating decision granted the issue for service connection for bilateral hearing loss and assigned a rating of 0 percent effective January 30, 2004.  The issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In addition, the March 2014 rating decision assigned a higher initial rating of 60 percent for porphyria cutanea tarda, effective December 18, 2009, the date of a VA medical examination report.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  The porphyria cutanea tarda is rated as 10 percent prior to December 18, 2009.  The issue has been framed on the title page to reflect the changes.  

A February 2015 rating decision increased the rating for peripheral neuropathy, left lower extremity, from 10 percent to 20 percent effective May 30, 2013, the date of a VA medical examination and increased the rating for peripheral neuropathy, right lower extremity, from 10 percent to 20 percent effective May 30, 2013, the date of a VA medical examination.  See AB v. Brown, supra.  The issues have been framed as shown on the title page of this decision.

A February 2015 rating decision granted the issue of entitlement to a TDIU and assigned an effective date of April 22, 2014.  The rating decision also denied the issue for service connection for left hip fracture.  A September 2015 notice of disagreement was received by VA and the Veteran disagreed with the effective date assigned to the award of TDIU and the denial of service connection for left hip fracture.  The receipt of a timely notice of disagreement triggers the appellate process and the issues are listed on the title page of this decision.  

The issues of entitlement to service connection for vertigo, to include as secondary to service-connected disabilities, entitlement to service connection for psychiatric disability, other than PTSD, entitlement to service connection for irritable bowel syndrome, to include as secondary to psychiatric disability, entitlement to service connection for sleep disability, to include as secondary to psychiatric disability, entitlement to an effective date earlier than April 22, 2014 for the award of entitlement to a TDIU, and entitlement to service connection for left hip fracture, to include as secondary to service-connected peripheral neuropathy, left lower extremity, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 18, 2009, the Veteran's porphyria cutanea tarda did not affect at least 20 percent of the entire body, 20 percent of exposed area, or require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  From December 18, 2009, the Veteran's porphyria cutanea tarda with pyoderma is in receipt of the maximum rating assignable for affected skin areas and there is no clinical evidence to show disfigurement of the head, face, or neck with six or more characteristics of disfigurement or exfoliative dermatitis with systemic manifestations and constant or near-constant systemic therapy.     

3.  The Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.

4.  The Veteran's peripheral neuropathy of the left upper extremity manifests in mild incomplete paralysis, but not moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis.  

5.  The Veteran's peripheral neuropathy of the right upper extremity manifests in mild incomplete paralysis, but not moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis.  

6.  Prior to May 30, 2013, the Veteran's peripheral neuropathy of the left lower extremity manifested in mild incomplete paralysis, but did not manifest in moderate incomplete paralysis; moderately severe incomplete paralysis; severe incomplete paralysis, complete paralysis or marked muscular atrophy.  

7.  From May 30, 2013, the Veteran's peripheral neuropathy of the left lower extremity manifests in moderate incomplete paralysis, but not moderately severe incomplete paralysis; severe incomplete paralysis, complete paralysis or marked muscular atrophy.  

8.  Prior to May 30, 2013, the Veteran's peripheral neuropathy of the right lower extremity manifested in mild incomplete paralysis, but did not manifest in moderate incomplete paralysis; moderately severe incomplete paralysis; severe incomplete paralysis, complete paralysis or marked muscular atrophy.  

9.  From May 30, 2013, the Veteran's peripheral neuropathy of the right lower extremity manifests in moderate incomplete paralysis, but not moderately severe incomplete paralysis; severe incomplete paralysis, complete paralysis or marked muscular atrophy.  

10.  The evidence is in equipoise as to whether the Veteran's tinnitus was caused by his service-connected bilateral hearing loss.  

11.  The competent evidence does not reflect a diagnosis of PTSD in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for porphyria cutanea tarda with pyoderma in excess of 10 percent prior to December 18, 2009 and an initial rating in excess of 60 percent from December 18, 2009 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy, left upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8514 (2015).

4.  The criteria for an initial disability rating in excess of 20 percent for peripheral neuropathy, right upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8514 (2015).

5.  The criteria for an initial disability rating for peripheral neuropathy, left lower extremity, in excess of 10 percent prior to May 30, 2013 and in excess of 20 percent from May 30, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2015).

6.  The criteria for an initial disability rating for peripheral neuropathy, right lower extremity, in excess of 10 percent prior to May 30, 2013 and in excess of 20 percent from May 30, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124(a), Diagnostic Code 8520 (2015).

7.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

8.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2013 satisfied the duty to notify provisions concerning peripheral neuropathy and diabetes mellitus and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  To the extent that the May 2013 letter was sent after initial adjudication of the claims, the claims were readjudicated by a March 2015 Statement of the Case.  Therefore, any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  A VA letter issued in March 2004 satisfied the duty to notify provisions with respect to service connection for PTSD and skin disability.  The letter also notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

Moreover, the Veteran is appealing the initial rating assigned to his service-connected porphyria cutanea tarda with pyoderma and the initial ratings assigned to peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, thereafter, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and Statement of the Case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided the required SOCs discussing the reasons and bases for not assigning higher initial ratings and cited the applicable statutes and regulations.  The notice requirements have been met.

The Veteran's service treatment records, identified VA medical treatment records, and private medical treatment records were obtained and associated with the claims folder.  The Veteran reported that he receives disability benefits from the Social Security Administration (SSA).  The identified SSA records were requested.  In a January 2008 response, it was noted that the request was sent to the appropriate office.  A February 2008 response from the SSA indicated that the medical records could not be located.  In April 2008, a formal finding of unavailability for records from the SSA was prepared and associated with the record.  A remand to obtain records is not required as additional efforts to request the records would be futile.  

In addition, adequate VA examinations and opinions were obtained with respect to the service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations note the Veteran's reported symptomatology and provided relevant medical information necessary to address the rating criteria with respect to his disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Porphyria Cutanea Tarda with Pyoderma

The Veteran's disability is rated as 10 percent disabling prior to December 18, 2009 and 60 percent from December 18, 2009.  The porphyria cutanea tarda with pyoderma is rated under Diagnostic Codes 7806-7821.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).

During the pendency of the appeal, the criteria for evaluating skin conditions under 38 C.F.R. § 4.118 were revised, effective October 23, 2008.  However, these additional revisions only apply to the criteria for rating scars, and concern Diagnostic Codes 7800-7805.  These revisions are applicable only to claims filed on or after that date or where the Veteran expressly requests review under such criteria. 73 Fed. Reg. 54708 (Sep. 23, 2008); see also 77 Fed. Reg. 2909 -10 (Jan. 20, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  

Under Diagnostic Code 7821, cutaneous manifestations of collagen-vascular diseases not listed elsewhere (including scleroderma, calcinosis cutis, and dermatomyositis) rates the disability as the following:  
	
60 percent rating for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period
 
30 percent rating for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period
 
10 percent rating for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period
 
A 0 percent rating for less than 5 percent of the entire body or exposed areas affected, and; no more than topical therapy required during the past 12-month period
 
The code also instructs that the disability can be alternatively rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

A June 2006 private medical treatment record shows that the Veteran had open ulcerations and scars on the top of hands and cheeks.  The Veteran had large tense blisters on dorsum of hands.  The diagnoses were porphyria cutanea tarda and pyoderma.  The treatment consisted of Cephalexin and Mupirocin.

A June 2006 VA medical treatment record shows that the Veteran had lesions on the hands.  

An August 2006 private medical treatment record noted that the Veteran had a three year history of open ulcerations and scars on the tops of his hands and cheeks.  There were large blisters on the dorsum of the hands.  The physician stated that this was most compatible with a porphyria cutanea tarda with a secondary pyoderma.  A biopsy from the right third finger indicated a diagnosis of porphyria cutanea tarda.  

A January 2007 VA medical treatment record shows that the Veteran had blisters in various stages of healing on distal upper extremities and a few on the face.  The assessment was likely porphyria cutanea tarda.

A February 2007 VA medical treatment record shows that the Veteran had multiple scabs on bilateral hands and had them for years from sun exposure.

The Veteran was provided a VA medical examination on December 3, 2008.  The claims folder was not available.  The history of the skin condition was noted as hyperpigmented lesion on left long finger - MCP JT and episodic rash on the face and hands consisting of scars and dark-red rash on forehead and upper extremities.  It was noted that he used ointments in the past.  The percent of exposed areas (head, face, neck, hands) affected was less than 5 percent.  The percent of total body area affected was less than five percent.  Other significant skin exam findings included a 1 cm. oval left cheek skin discoloration and 1 long finger 1 cm hyperpigmented oval skin lesion next to mcp jt.  A 2006 biopsy revealed subepidermal bullous dermatosis.  The diagnosis in the report was listed as subepidermal bullous dermatosis l face/l long finger.

The Veteran was provided a VA medical examination in February 2009.  The claims folder was not available.  The Veteran reported that his skin disorder had been present for about 10 years in duration.  Physical examination showed diffuse actinic damage of the face and the dorsal forearms and hands.  He had some hemorrhagic blisters on the right dorsal forearm.  There was no evidence of sclerodermoid patches in the preauricular area.  There was no evidence of hypertrichosis on the malar cheeks.  The assessment was porphyria cutanea tarda versus pseudoporphyria secondary to naproxen versus other.  Total body surface area affected was approximately 1 percent and exposed body surface area affected as approximately 1 percent. 

A March 2009 VA medical examination report noted that the claims file was reviewed as an addendum to the February 2009 VA medical examination report.  The examiner noted that at the time of the February 2009 examination, the diagnosis was a subepidermal blistering with possible suspicion for porphyria cutanea tarda.  The examiner noted a pathology report from June 2006, which showed a subepidermal bullous disorder with minimal inflammation suspicious for porphyria cutanea tarda.  The examiner noted that the clinical impression was porphyria cutanea tarda. 

An October 2009 VA medical treatment record shows that examination of the skin revealed multiple small sores and heavy scars over his arms from previous blisters and skin is numb over many of these areas.

An October 21, 2009 addendum noted that the Veteran's symptoms of itching, dry, reddened, blistering skin, and hematuria would be attributable to the porphyria.  It could also contribute to the Veteran's symptoms of muscle pain, tingling, numbness, and weakness, and high blood pressure, although the Veteran had other risk factors for that.

The Veteran was provided a VA medical examination in November 2011.  The report listed a diagnosis of porphyria cutanea tarda.  The Veteran reported that he typically had several blisters at a time.  He had larger ones over the dorsal hands.  It was better in the winter time.  It was noted that the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck.  He did not have systemic manifestations due to skin disease.  He has not been treated with oral or topical medications in the past 12 months for any skin condition.  The examiner noted that the Veteran had healing crusted erosions, one on each dorsal hand measuring 1.2 cm. circular and 1.4 cm. circular.  He also had marked thickening of the skin over the arms.  The face has several red papules that had the appearance small vesicles.  A few hypopigmented areas existed as noted in the scars section.  Marked sun damage is present on arms, face, and neck.  Total body area was 20 to 40 percent.  The exposed area was less than 40 percent and closer to 80 percent.  The skin condition did not impact his ability to work.  

A November 2012 VA medical treatment record noted that there was a rash on the Veteran's face and neck, which made it hard to shave.  

An April 2014 VA medical treatment record shows that the Veteran had a facial rash with papules with red borders, acne like, no nodules, no pruritis.

Prior to December 18, 2009, the medical treatment reports show that the Veteran exhibited rash, scars, blisters, and open ulcerations and scars on the top of hands and cheeks.  The Veteran had large blisters on his hands.  However, the evidence does not reflect that at least five percent of the entire body or at least 5 percent of the exposed body or intermittent systemic therapy was required to treat the Veteran's skin disability.  In fact, the December 2008 VA medical examiner explained that the percent of exposed areas (head, face, neck, hands) affected was less than 5 percent.  The percent of total body area affected was less than five percent.  Accordingly, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board has also considered other pertinent diagnostic codes; however, there is no indication that the Veteran has exhibited the characteristics of disfigurement to warrant a rating in excess of 10 percent prior to December 18, 2009.  

From December 18, 2009, the evidence does not reflect that a rating in excess of 60 percent is warranted.  First, the Board notes that the maximum rating assigned under Diagnostic Code 7806 is 60 percent.  There is no indication of six characteristics of disfigurement to warrant a higher rating of 80 percent under Diagnostic Code 7800.  With respect to Diagnostic Code 7817, the Veteran has not been shown to have exfoliative dermatitis with systemic manifestations such as fever and weight loss and constant or near-constant systemic therapy to warrant a 100 percent rating.  A rating in excess of 60 percent is not warranted.  

There is no identifiable period that would warrant a rating in excess of 10 percent prior to December 18, 2009 or a period that would warrant a rating in excess of 60 percent from December 18, 2009.  Staged ratings, other than that are currently assigned, are not appropriate.  See Fenderson, supra. 

In addition, the Board recognizes the presence of scars from previous blisters and/or ulcerations.  However, there is no indication that the scars are deep or cause limited motion, are unstable, or are superficial and painful.  Accordingly, ratings for scars are not warranted under the new or revised rating criteria.  

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus which requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus when it requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating is warranted for diabetes mellitus which requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913. Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Board finds that the criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  See 38 C.F.R. § 4.119; Diagnostic Code 7913.  Again, the criteria for a higher rating under this Diagnostic Code are conjunctive not disjunctive, i.e., there must be insulin dependence (or oral hypoglycemia agents), restricted diet, and regulation of activities.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria); but see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2009).

The Veteran was provided a VA medical examination in October 2009.  The claims file was not available.  The Veteran reported a restricted diet.  The examiner stated that the Veteran did not have restriction of activities on account of his diabetes.  It was noted that the Veteran last worked in 2002 secondary to degenerative disc disease of the back.  There were no effects on daily activities.

The Veteran was provided a VA medical examination in May 2013.  The claims folder was reviewed.  The treatment for diabetes mellitus included prescribed insulin 1 injection per day and prescribed oral hypoglycemic agent.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  There was progressive loss of strength due to diabetes mellitus.  His condition impacted his ability to work.  There were no sedentary restrictions but standing was limited to ten minutes and walking to 1/4 of a mile.  He could grip and oppose with hands.  He could lift 20 pounds.  The May 2013 eye examination reflected a diagnosis of diabetes with background retinopathy.  The VA examiner stated that there was no decrease in visual acuity or other visual impairment due to the retinopathy.  

The Veteran was provided a VA medical examination in February 2015.  The VA medical examiner reviewed the claims folder.  The examiner explained that treatment consisted of restricted diet, prescribed oral hypoglycemic agent consisting of an insulin injection once every day.  The examiner stated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  There was no progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The Veteran's diabetes mellitus impacted his ability to work.  He had to quit driving trucks in 2011 since he was on insulin.  

The medical evidence demonstrates that the Veteran's diabetes mellitus is treated by diet and insulin.  These manifestations meet the criteria for a 20 percent rating, which the Veteran is currently assigned.  The Veteran is not shown to have been instructed by a physician to avoid strenuous occupational and recreational activities, as is required for a higher 40 percent rating.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  
While the Board recognizes the Veteran's statements that he feels that he has to limit his activity due to his diabetes mellitus, he has not been shown to possess the medical expertise or knowledge to address whether he needs to restrict strenuous occupational or physical activities to control his diabetes mellitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attaches great probative value to the VA medical examination reports, which found that the Veteran's diabetes mellitus does not require regulation of activities.  As a result, a rating in excess of 20 percent for diabetes mellitus is not warranted. 

As previously noted, noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to any compensable complications of the Veteran's diabetes mellitus that may be separately rated, the Veteran is separately service-connected for peripheral neuropathy of the upper extremities and lower extremities.  The evidence does not reflect any other compensable complications that may be separately rated.  The Veteran's retinopathy has been addressed by VA examination reports and the examiners opined that the retinopathy does not cause visual impairment.  There is also no evidence of incapacitating episodes.  Accordingly, a separate rating is not warranted.  38 C.F.R. § 4.79.  Under 38 C.F.R. § 4.115, Diagnostic Code 7522 (2015), a separate compensable erectile dysfunction must associated with a deformity of the penis.  Erectile dysfunction has been diagnosed, but there is no evidence of a deformity.  A separate compensable rating is not warranted.

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  While the Board considered such statements, the Board attributes great probative value to the VA examination reports and medical treatment records as to the current severity and manifestations of the Veteran's diabetes mellitus.  The VA examiners specifically stated that the Veteran's activities were not regulated.  Again, the Veteran is not competent to state that his activities are regulated due to his diabetes mellitus.  As a result, the competent medical evidence of record is of greater probative value than the Veteran's statements as to whether his activities are regulated.  See e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (holding that the Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant in support of the claim).

There is no identifiable period that would warrant a rating in excess of 20 percent for diabetes mellitus.  Staged ratings are not appropriate.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the left upper extremity is rated as 20 percent disabling from December 17, 2012 under Diagnostic Code 8514.  The peripheral neuropathy of the right upper extremity is rated as 20 percent disabling from December 17, 2012 under Diagnostic Code 8514.

Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of either upper extremity.  Moderate incomplete paralysis warrants a 20 percent rating for the minor upper extremity, and a 30 percent rating for the major upper extremity; and severe incomplete paralysis warrants a 40 percent disability rating for the minor extremity and a 50 percent disability rating for the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

A 60 percent disability rating is warranted for complete paralysis of the radial nerve involving the minor upper extremity, and a 70 percent disability rating is warranted if there is complete paralysis of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

Complete paralysis is demonstrated by drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend the hand at the wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; and where supination of the hand, and extension and flexion of the elbow is weakened, and loss of synergic motion of extensors impairs the hand grip seriously.

The Veteran's peripheral neuropathy of the right lower extremity is rated as 10 percent disabling prior to May 30, 2013, and 20 percent from May 30, 2013, under Diagnostic Code 8520.  The peripheral neuropathy of the left lower extremity is rated as 10 percent disabling prior to May 30, 2013 and 20 percent from May 30, 2013.    

Under the criteria of Diagnostic Code 8520 for rating impairment of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for "complete" paralysis, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" and "severe" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  38 C.F.R. § 4.124a.

An October 20, 2009 VA medical treatment record shows a positive Tinels at left fibular head, behind both medial malleoli, but not over carpal tunnels.  He was able to dorsiflex, evert, and plantar flex his feet.  He had a limping gait.  Deep tendon reflexes were 1+ for biceps, left and right, triceps left and right, 0 for brachioradialis, left, and 1+ for brachioradialis, right, 1+ for finger jerk, left and right, 2+ for knee jerk, left and right, 1+ for ankle jerk, left and right, and normal plantar flexion, left and right.  The detailed motor exam was 5/5 in upper extremities except for 4/5 in finger abduction.  The motor exam was 5/5 in lower extremities.  Position sense was intact and vibration was intact except for the right great toe.  Sensory exam showed a patchy loss of sensation over the Veteran's extremities, which was worse over the toes and the fingers which became normal about the level of the mid forearm bilaterally on the dorsal aspect and in the mid palm on the palmer side.  In his feet, his sensation did not become normal until just above the ankles bilaterally and in the instep on the plantar aspect.  The examiner stated that the Veteran's history and physical examination were consistent with a somewhat patchy, peripheral neuropathy.  It was at least as likely as not that the Veteran's symptoms of peripheral neuropathy were due to his poorly controlled diabetes.  

A November 2011 VA medical treatment record shows that the Veteran had diabetic foot-pedal pulse exam and no pulses.

The Veteran was provided a VA medical examination on May 30, 2013.  The claims folder was reviewed.  The diagnosis was listed as diabetic peripheral neuropathy bilateral lower and upper extremities.  Concerning symptoms, there was no constant pain in any extremities.  There was mild intermittent pain in the upper extremities.  There was moderate intermittent pain in the lower extremities.  There was mild paresthesias and/or dysesthesias in the upper extremities.  There was moderate paresthesias and/or dysesthesias in the lower extremities.  There was mild numbness in the upper and lower extremities.  There was 5/5 strength in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were 1+ (decreased) in biceps, triceps, brachioradialis, and knee.  The deep tendon reflexes were 0 (absent) for ankle.  Light touch/monofilament testing results were normal for the shoulder area and knee/thigh.  Light touch/monofilament testing results were decreased for inner/outer forearms, hands/fingers, ankle/lower leg, and foot/toes.  Position sense was normal for the extremities.  Vibration sensation was normal for the upper extremities and absent for the lower extremities.  Cold sensation was decreased for all extremities.  He had no muscle atrophy.  Concerning the radial nerve, there was mild incomplete paralysis of both upper extremities.  Concerning the median nerve, there was mild incomplete paralysis of both upper extremities.  Concerning the ulnar nerve, there was mild incomplete paralysis of both upper extremities.  Concerning the sciatic nerve, there was mild incomplete paralysis of both lower extremities.  Concerning the femoral nerve, the lower extremities were normal.  The Veteran's peripheral neuropathy impacted his ability to work.  The examiner stated that there were no sedentary restrictions.  He could stand for 15 minutes and walk 1/4 of a mile.  He could climb with caution.  He could lift weight.  He could oppose with hands.  

A December 2014 VA medical treatment record shows that there was no focal deficit.  Regarding the feet, there was mild decrease in DP bilaterally.

Concerning the lower extremities, prior to May 30, 2013, each extremity was rated as 10 percent disabling for mild incomplete paralysis.  The Board finds that a rating in excess of 10 percent for either extremity is not warranted.  An October 2009 VA medical treatment record shows that the Veteran had a limping gait, but he was able to dorsiflex, evert, and plantar flex his feet.  In addition, deep tendon reflexes were decreased, but the motor exam was 5/5 in lower extremities.  Position sense was intact and vibration was intact except for the right great toe.  Sensory exam showed a patchy loss of sensation over the Veteran's extremities, which was worse over the toes and sensation did not become normal until just above the ankles bilaterally and in the instep on the plantar aspect.  Based on the evidence of record prior to May 30, 2013, the Board finds that the Veteran's peripheral neuropathy is best described as mild incomplete paralysis and not moderate, moderately severe, severe or complete paralysis.  A rating in excess of 10 percent is not warranted for either extremity.  

From May 30, 2013, each extremity is rated as 20 percent disabling for moderate incomplete paralysis.  The Board finds that a rating in excess of 30 percent is not warranted for either extremity.  The May 2013 VA examiner noted moderate pain of the lower extremities.  However, the examiner also noted that there was mild incomplete paralysis of both lower extremities.  There was moderate paresthesias and/or dysesthesias in the lower extremities.  There was mild numbness in the lower extremities and 5/5 strength in knee extension, ankle plantar flexion, and ankle dorsiflexion.  The evidence does not reveal moderately severe paralysis, severe paralysis or complete paralysis.  A rating in excess of 20 percent is not warranted for either extremity.  

Concerning peripheral neuropathy of the upper extremities, each extremity was rated as 20 percent disabling from December 17, 2012.  The Veteran's peripheral neuropathy of the upper extremities are rated under Diagnostic Code 8514.  A 20 percent rating is warranted for the major and minor extremity for mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Review of the evidence does not show moderate incomplete paralysis that would warrant a rating in excess of 20 percent for either extremity.  The May 2013 VA examiner examined the Veteran, completed testing, and opined that the Veteran's peripheral neuropathy manifested in mild incomplete paralysis of the nerves of the upper extremities.  The report noted mild paresthesias and/or dysesthesias in the upper extremities and mild numbness in the upper and lower extremities.  There was 5/5 strength in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch.  There was no muscular atrophy.  Accordingly, an initial rating in excess of 20 percent is not warranted for either extremity.  

The Board considered other diagnostic codes pertaining to the upper extremities.  However, as the evidence does not show moderate incomplete paralysis of the upper extremities, application of any other code would not result in a higher disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8719.  

There is no identifiable period that would warrant higher ratings for peripheral neuropathy of the upper extremities or peripheral neuropathy of the lower extremities.  Other than the staged ratings currently assigned, staged ratings are not appropriate.  See Fenderson, supra. 

In light of the above, a preponderance of the evidence is against the claims.  The benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extra-schedular Consideration

The Board has considered whether referral for an extra-schedular rating is warranted.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  

Concerning the Veteran's porphyria cutanea tarda with pyoderma, the Veteran's disability manifests in rash, ulcerations, blisters, and residual scarring and symptoms of itching, dry, reddened, blistering skin, pain, tingling, and hematuria.  
Here, a comparison of the Veteran's skin disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Board further observes that, even if the available schedular rating for the service-connected porphyria cutanea tarda with pyoderma is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations and there is no persuasive evidence to indicate that the disability would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Here, the symptoms experienced by the Veteran are not considered to be exceptional or unusual and are taken into account by his current rating.  Referral for extra-schedular consideration is not warranted.

Concerning the peripheral neuropathy of the upper extremities and lower extremities, the Board finds that the symptomatology and impairments caused by the Veteran's peripheral neuropathy are contemplated by the schedular rating criteria, and referral for extra-schedular consideration is not required.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's mild incomplete paralysis for the upper extremities and the mild incomplete paralysis of the lower extremities prior to May 30, 2013 and moderate incomplete paralysis from May 30, 2013.  The reduction in motor functions is contemplated by the rating criteria under incomplete paralysis.  Accordingly, the Board finds that the record does not reflect that the peripheral neuropathy is so exceptional or unusual as to warrant referral for consideration of the assignment of higher initial ratings on an extra-schedular basis.

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's diabetes mellitus.  The relevant rating schedule reasonably describes the Veteran's level of severity and symptomatology caused by his service-connected diabetes mellitus.  As discussed above, his complaints associated with this disability encompass required insulin, restricted diet, retinopathy, erectile dysfunction, all of which are specifically contemplated by the schedular rating criteria.  Again, he has stated that his diabetes mellitus requires regulation of his activities, but this has not been shown by the clinical findings.  Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for extra-schedular consideration is not warranted.

Finally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for referral for consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Legal Criteria - Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Tinnitus

The Veteran claims that his tinnitus is related to active service or otherwise related to his service-connected bilateral hearing loss.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The record reflects a current diagnosis of tinnitus.  The Veteran is service-connected for bilateral hearing loss.  The remaining question is whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  38 C.F.R. § 3.310.

The Veteran was provided a VA audiological examination in March 2009.  The claims folder was reviewed.  The examiner opined that the tinnitus was secondary to the bilateral sensorineural hearing loss.  

The Board finds that the evidence is at least in relative equipoise as to whether the Veteran's tinnitus was caused by his bilateral hearing loss.  The Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's case), a diagnosis of PTSD must be in accordance with the DSM-IV. 38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

The Veteran contends that he engaged in combat with the enemy and witnessed hostile military activity during his service in Vietnam.  However, the Board need not address the specifics of the Veteran's stressors.  As will be discussed below, the issue of entitlement to service connection for PTSD is being denied due to the absence of a current diagnosis of PTSD. Therefore, the Board will only address the element of service connection that is missing, i.e., competent evidence of a current disability.  38 C.F.R. § 3.304(f). 

The medical treatment records are absent for any diagnosis of PTSD. The VA medical treatment records appear to show that the Veteran has reported PTSD and indicated positive screens for PTSD.  Concerning the notes in the VA medical treatment records of a history of PTSD, such was noted as a result of the Veteran's own statements and was not noted as a diagnosis by a physician.  Therefore, any notations of PTSD in the treatment records are not competent evidence of a diagnosis of PTSD.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent evidence merely because the transcriber happens to be a medical professional.). 

The Veteran was provided a VA examination in November 2011.  The claims folder was reviewed.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  The examiner indicated that the Veteran had no mental disorder diagnosis.

In this case, the Board assigns great probative weight to the VA examiner's opinion as to whether the Veteran has a current diagnosis of PTSD. Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board finds the VA examiner's opinion is highly probative because the examiner reviewed the claims folder, examined the Veteran, noted the DSM-IV criteria, and found that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental disorder.  As a result, the Board finds that service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD.  38 C.F.R. § 3.304(f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD in accordance with the DSM-IV. Therefore, his statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  Moreover, the Board assigns great probative value to the VA examiner's opinion because the examiner has medical expertise, discussed the DSM-IV criteria for PTSD, and determined that the criteria for a diagnosis of PTSD have not been met.  See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997). In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  There is no evidence of a competent diagnosis of PTSD when he filed a claim for service connection or within close proximity to the date of the claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In light of the absence of a competent diagnosis of PTSD, service connection for PTSD is denied.  38 C.F.R. § 3.304(f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for porphyria cutanea tarda with pyoderma prior to December 18, 2009 and entitlement to an initial rating in excess of 60 percent from December 18, 2009 is denied.

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, left upper extremity, is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy, right upper extremity, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to May 30, 2013, and entitlement to an initial rating in excess of 20 percent from May 30, 2013, is denied.  

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to May 30, 2013, and entitlement to an initial rating in excess of 20 percent from May 30, 2013, is denied.

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

The Veteran was provided a VA medical examination in November 2011 with respect to his vertigo.  The VA examiner was asked to opine as to whether the vertigo was related to active service and, in the alternative, whether the vertigo was caused or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  The examiner opined that the Veteran's vertigo was unlikely related to his military service.  The examiner also opined that the Veteran's vertigo was unlikely secondary to a service-connected disability.  The examiner did not provide an adequate rationale for the negative opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new opinion is required.  

Concerning the Veteran's claim for service connection for psychiatric disability other than PTSD, the Veteran was provided a VA medical examination in November 2011.  The examination report indicated that there was no mental disorder diagnosed.  However, review of the VA medical treatment records show earlier diagnoses of depression.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  Accordingly, an addendum opinion is required to determine whether any psychiatric disability, regardless of whether currently diagnosed, is related to active service.  

The issues of entitlement to service connection for irritable bowel syndrome and entitlement to service connection for sleep disability are remanded as they are inextricably intertwined with the issue of entitlement to service connection for psychiatric disability, other than PTSD.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In addition, as the claims are being remanded, addendum opinions should be requested as to the etiology of the irritable bowel syndrome and sleep disability.

As addressed in the Introduction, a February 2015 rating decision granted the issue of entitlement to a TDIU and assigned an effective date of April 22, 2014.  The rating decision also denied the issue for service connection for left hip fracture.  A September 2015 notice of disagreement was received by VA and the Veteran disagreed with the effective date assigned to the award of TDIU and the denial of service connection for left hip fracture.  A Statement of the Case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the February 2015 rating decision and notice of disagreement therewith received in September 2015, as to the issues of entitlement to an effective date earlier than April 22, 2014 for the award of entitlement to TDIU and service connection for left hip fracture, to include as secondary to service-connected peripheral neuropathy, left lower extremity.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any vertigo present.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any vertigo is related to active service?

*Is it at least as likely as not (50 percent probability or more) that any vertigo was caused or aggravated by the service-connected bilateral hearing loss?

*Is it at least as likely as not (50 percent probability or more) that any vertigo was caused or aggravated by the service-connected tinnitus?

Rationale must be offered for any opinion reached. 

3.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any psychiatric disability present.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any psychiatric disability is related to active service?  If no current psychiatric disorder is found, the examiner should fully explain the basis for such a conclusion.

Rationale must be offered for any opinion reached. 

4.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any irritable bowel syndrome present.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any irritable bowel syndrome is related to active service?

* Is it at least as likely as not (50 percent probability or more) that any irritable bowel syndrome was caused or aggravated by a psychiatric disability?

Rationale must be offered for any opinion reached. 

5.  Request an addendum opinion from a suitably qualified examiner to provide an opinion regarding the nature and etiology of any sleep disability present.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any sleep disability is related to active service?

* Is it at least as likely as not (50 percent probability or more) that any sleep disability was caused or aggravated by a psychiatric disability?

Rationale must be offered for any opinion reached. 

6.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


